DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH SHIELDING BETWEEN LOW AND HIGH FREQUENCY TERMINALS AND ELECTRICAL CONNECTOR DEVICE USING THE SAME--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amemori et al. (2021/0111521).
With regard to claim 1, Amemori teaches, as shown in figures 1A-7B: “A connector 20 configured to be connected to a mating connector 10 including a plurality of mating terminals (11 and 12f-12f), the connector 20 comprising: a plurality of terminals (31 and 32a-32f) each configured to be electrically connected 5to respective one of the plurality of mating terminals while the connector 20 is connected to the mating connector 10; a housing (housing of 20 in figure 1A) holding the plurality of terminals; and an inner shield 23, wherein the connector 20 is configured to be connected to the mating connector 10 10by moving toward the mating connector 10 in a first direction Z relatively with respect to the mating connector 10, the plurality of terminals include two terminals 31 and 32a arranged on both sides of the inner shield 23 in a second direction X perpendicular to the first direction Z, 15the inner shield 23 includes: a base (top of 23 in figure 7A)  extending in a third direction Y perpendicular to the first direction Z and the second direction X; and a first extension (bottom part of 23 in figure 7A) protruding from the base, and 95 the housing includes a shield holder (part holding the extension in figure 2) holding the first extension”.

With regard to claim 2, Amemori teaches, as shown in figures 1A-7B: “The connector of claim 1”, as shown above.
Amemori also teaches, as shown in figures 1A-7B: “wherein the first extension protrudes from the base in the first direction Z”.

With regard to claim 3, Amemori teaches: “The connector of claim 2”, as shown above.
Amemori also teaches, as shown in figures 1A-7B: “wherein the shield holder of the housing includes a wall portion (wall surrounding the extension in figure 1C) including an accommodation portion (where extension extends in figure 1C) accommodating the first extension therein”.

With regard to claim 4, Amemori teaches: “The connector of claim 1”, as shown above.
Amemori also teaches, as shown in figures 1A-7B: “wherein the first extension includes a contacting portion (inner portion of the extension in figure 7A) that comes into contact with the mating connector 10, the mating connector 10 further includes a mating inner shield 13, and the first extension is configured to contact the mating inner shield 13 15of the mating connector 10 while the connector 20 is connected to the mating connector 10”.

With regard to claim 5, Amemori teaches: “The connector of claim 4”, as shown above.
Amemori also teaches, as shown in figures 1A-7B: “wherein96 the first extension further includes an extension body (outer portion of the extension in figure 7A) protruding from the base, and the contacting portion protrudes from the extension body”.

With regard to claim 6, Amemori teaches: “The connector of claim 4”, as shown above.
Amemori also teaches, as shown in figures 1A-7B: “wherein the first extension has a plate shape extending in a longitudinal direction Z, and the contacting portion is provided on a surface (inner surface of the extension in figure 7A) of the first extension located in the longitudinal direction Z”.

With regard to claim 7, Amemori teaches: “The connector of claim 4”, as shown above.
Amemori also teaches, as shown in figures 1A-7B: “wherein the plurality of terminals include a plurality of contact portions (part of 32a and 31 that contact 12a and 11, respectively in figure 3B) each configured to contact respective one of the plurality of mating terminals, and 15at least one of the plurality of contact portions of the plurality of terminals and the contacting portion are arranged in the second direction X”.

With regard to claim 14, Amemori teaches: “A connector device comprising: the connector of claim 1”, as shown above.
Amemori also teaches, as shown in figures 1A-7B: “and 10the mating connector 10”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Amemori et al. (2021/0111521) in view of Zhang et al. (2021/0175666).
With regard to claim 8, Amemori teaches: “The connector of claim 1”, as shown above.
Amemori does not teach: “wherein the inner shield further includes a97 second extension protruding from the base”.
In the same field of endeavor before the effective filing date of the claimed invention, Zhang teaches, as shown in figures 1-11: “wherein the inner shield 240 further includes a97 second extension (lower-left portion of 240 exposed in figure 2) protruding from the base (portion of 240 shown in figure 4 that is hidden from view in figure 2)”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Zhang with the invention of Amemori in order to make good contact with the mating shield terminal 340 while being well encased in the housing.

With regard to claim 9, Amemori as modified by Zhang teaches: “The connector of claim 8”, as shown above.
Zhang also teaches, as shown in figure 2: “wherein the shield holder 210 holds the second extension”.

With regard to claim 10, Amemori as modified by Zhang teaches: “The connector of claim 9”, as shown above.
Amemori also teaches: “wherein an accommodation space of the first extension in the shield holder is larger than the first extension”, since this is an inherent property, otherwise the first extension would not fit in the accommodation space.

With regard to claim 11, Amemori teaches: “The connector of claim 1”, as shown above.
Amemori does not teach: “further comprising an outer shield 10surrounding the plurality of terminals and the inner shield”.
In the same field of endeavor before the effective filing date of the claimed invention, Zhang teaches, as shown in figures 1-11: “further comprising an outer shield 250 10surrounding the plurality of terminals 212-214 and the inner shield 240”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Zhang with the invention of Amemori in order to shield the connector.

With regard to claim 12, Amemori as modified by Zhang teaches: “The connector of claim 11”, as shown above.
Zhang also teaches, as shown in figures 1-11: “wherein the inner shield 240 includes two tip regions (parts of left-most 240 exposed in figure 2), the outer shield 250 includes a first end (bottom end of 250 in figure 1) located in the first direction (up-down direction in figure 2) 15and a second end (top of 250 in figure 2) opposite to the first end, and a region (inner surface of the second end of 250 in figure 2) of the outer shield 250 including the second end faces at least one of the two tip regions with a gap in between”.

With regard to claim 13, Amemori as modified by Zhang teaches: “The connector of claim 12”, as shown above.
Zhang also teaches, as shown in figures 1-11: “wherein the outer shield 250 is configured to be electrically connected to a circuit board (it is inherent that a conductive shield is configured to be able to be electrically connected to a circuit board), and the outer shield 250 is electrically insulated from at least one of the 5two tip regions of the inner shield 240 via the gap while the outer shield 250 is not electrically connected to the circuit board (as shown in figure 4)”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831